TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED OCTOBER 28, 2021



                                      NO. 03-19-00751-CV


                                Sean Carter McCain, Appellant

                                                 v.

                               Elizabeth Mary McCain, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
           AFFIRMED IN PART; REVERSED AND RENDERED IN PART –
                        OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on October 1, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the portion of the trial court’s judgment awarding appellee child-support arrearage of $5,923.55.

Therefore, the Court reverses that portion of the trial court’s judgment and renders judgment of

$4,498.55 in arrearage against appellant. The Court affirms the remainder of the trial court’s

final SAPCR order and the trial court’s post-judgment temporary order awarding appellee

appellate attorney’s fees. Appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.